DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 01/28/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-11, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP 2006-218228 A, machine translation) in view of Kumar et al. (US 2015/0201918 A1).
Considering claim 1, Kimura discloses a method of sterilizing a surgical tool, comprising: 	sterilizing a surgical tool using a sterilization process that includes an autoclave cycle, the surgical tool [0052] comprising: 	an electrochemical cell (34), and an enclosure (cover 33) sealing a volume of space therein [0039], the electrochemical cell (34) being located in the volume of space (33) [0037]; and 	during the autoclave cycle, sensing, with a sensor (35), a temperature within the enclosure (33).
Kimura does not disclose a sensor sensing a thermal conductivity. 
However, Kumar discloses a motorized handheld surgical instrument having one or more sensors for sensing motion, position, pressure, humidity, and various other environmental conditions relevant to the operation and maintenance of the surgical instrument (abstract). Humidity sensor is thermal conductivity sensor [0189]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thermal-conductivity-based humidity sensor in the battery enclosure of Kimura, because Kumar teaches that a humidity sensor can indicate a breach of sealing during autoclaving cycle [0177].

    PNG
    media_image1.png
    659
    481
    media_image1.png
    Greyscale

Considering claim 10, Kimura discloses a medical device comprising battery that must be subjected to autoclaving conditions. 
Kimura does not disclose an orthopedic device.
However, Kumar discloses a battery powered orthopedic device that must be subjected to autoclaving [0213]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the battery enclosure of Kimura in the orthopedic device of Kumar in order to monitor possible breach of sealing that would negatively impact the battery performance. 

Considering claim 11, Kimura discloses a method of sterilizing a surgical tool, comprising: 	sterilizing a surgical tool using a sterilization process that includes an autoclave cycle, the surgical tool [0052] comprising: 	an electrochemical cell (34), and 	an insulative layer (cover 33) between the electrochemical cell (34) and air external to the surgical tool [0037]; and 	during the autoclave cycle, sensing, with a sensor (35), a temperature within the enclosure (33).
Kimura does not disclose the insulative layer having a thermal conductivity in a range of 0.002 to 0.018 watts per meter per degree Celsius at least prior to the autoclave cycle; and during the autoclave cycle, sensing, with a sensor, the thermal conductivity of the insulative layer.
However, Kumar discloses a motorized handheld surgical instrument having one or more sensors for sensing motion, position, pressure, humidity, and various other environmental conditions relevant to the operation and maintenance of the surgical instrument (abstract). Humidity sensor is thermal conductivity sensor [0189]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thermal-conductivity-based humidity sensor in the battery enclosure of Kimura, because Kumar teaches that a humidity sensor can indicate a breach of sealing during autoclaving cycle [0177].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention that the vacuum insulation of Kimura would have the thermal conductivity within the claimed range, because the insulation housing of Kimura is intended to protect the batteries inside from overheating during a process of autoclaving, in which the batteries would be subject to relatively high temperatures, which would normally significantly reduce the normal life span of the batteries [0006]. The insulation housing has sufficiently high thermal insulating properties so as to create a 

Considering claims 3 and 13, Kimura discloses in the process of autoclave sterilization the apparatus with the battery is exposed to water vapor heated to 135 ºC [0006].

Considering claims 4, 5, 14 and 15, Kimura discloses the battery terminals (33p2) comprise a positive terminal, a negative terminal, and a communication terminal (positive and negative terminals also communicate voltage) [0027], and during the autoclave cycle, sensing, with a second sensor, a temperature within the enclosure; and communicating the sensed temperature to an operator [0042].

Considering claims 6 and 16, Kimura discloses a vacuum layer [0037].

Considering claims 7 and 17, Kimura is silent as to the thermal conductivity of the gas in the volume of space will inherently be less than 0.002 to 0.018 watts per meter per degree Celsius.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention that the vacuum insulation of Kimura would have the thermal conductivity within the claimed range, because the insulation housing of Kimura is intended to protect the batteries inside from overheating during a process of autoclaving, in which the batteries would be subject to relatively high temperatures, which would normally significantly reduce the normal life span of the batteries [0006]. The insulation housing has sufficiently high thermal insulating properties so as to create a thermal barrier which is sufficient to insure that the life span of the battery pack is not 

Considering claims 9 and 19, Kimura discloses an inner wall (33b) within the enclosure prevents the electrochemical cell (34) from being exposed to the atmosphere of the volume of space (Fig. 4).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura at al. and Kumar at al., as applied to claims 1 and 11 above, as evidenced by Blink (https://blink.ucsd.edu/safety/research-lab/biosafety/autoclave).
Considering claims 2 and 12, Kimura does not disclose autoclave temperature from the range of 121 to 132 °C.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a temperature from within the claimed range of 121 to 132 °C in the autoclave procedure of Kimura and Kumar, because it is well known in the art that autoclave temperatures are at least 121 °C, in order to have safe and highly effective sterilization, as evidenced by Blink.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura at al. and Kumar at al., as applied to claims 1 and 11 above, and further in view of Farrow et al. (US 2005/0096661 A1).
Considering claims 8 and 18, Kimura does not disclose the electrochemical cell is exposed to the atmosphere of the volume of space.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrochemical cell is exposed to the atmosphere of the volume of space in the invention of Kimura as modified by Kumar, because Farrow teaches such configuration as an alternative for insulation of the battery pack with vacuum during the process of autoclaving.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 16 and 17-19 of U.S. Patent No. 10,381696. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the claims 1-19 are met by the claims 1-5, 16 and 17-19 of the U.S. Patent No. 10,381,696.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 12-14, 17 and 20 of U.S. Patent No. 10,446,895. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the claims 1-19 are met by the claims 1-5, 9, 12-14, 17 and 20 of the U.S. Patent No. 10,446,895.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794